DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a divisional of U.S. Application No. 16/990,811, filed August 11, 2020, which is a divisional of U.S. Application No. 15/223,877, filed July 29, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 – 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Petrovski (US 2005/0080563) and Gudat (US 6,140,959).
As to claim 14, Petrovski teaches a method for determining corrected positions of a global navigation satellite system (GNSS) rover using a GNSS base station and a plurality of GNSS reference stations, the method comprising:
performing a first plurality of position measurements at a first GNSS reference station, the first GNSS reference station being one of the plurality of GNSS reference stations, the first GNSS reference station arranged at a first location while the first plurality of position measurements are determined, the first plurality of position measurements determined using corrections received from the GNSS base station and signals received at the first GNSS reference station from GNSS satellites, wherein the first plurality of position measurements are determined while the first GNSS reference station is stationary (Para. 54 Fig. 3 item 3 fixed reference station, item 4 moving reference station and item 5 rover.  See also Para. 52 “RTK (Real Time Kinematic) positioning”  see also Para. 64 “First, the codes and the carrier phase of the signals, transmitted from the four pseudolites 2 located in the room, are measured by the stationary reference station 3, the moving reference station 4 and the rover receiver 5.”  See also Para. 56 “The data link 7 is used for the exchange of data between the stationary reference station 3, the moving reference station 4, the rover receiver 5 and the user processing unit 6.”); 
performing a second plurality of position measurements at a second GNSS reference station different from the first GNSS reference station, the second GNSS reference station being one of the plurality of GNSS reference stations, the second GNSS reference station arranged at a second location while the second plurality of position measurements are determined, the second plurality of position measurements determined using corrections received from the GNSS base station and signals received at the second GNSS reference station from GNSS satellites, wherein the second plurality of position measurements are determined while the second GNSS reference station is stationary (Id.); 
determining a position of the GNSS rover using corrections received from the GNSS base station and signals received at the GNSS rover from GNSS satellites (Para. 67 Fig. 2 item 24); 
determining a position correction based on the first plurality of position (Para. 60 “If the moving reference receiver 4 moves along the same plane as the stationary reference station 3, the parameter toward the height of the moving reference station 4 for positioning of the rover receiver 5 can be established. Further, if the moving reference station 4 moves along the circle, the distance between the stationary reference station 3 and the moving reference station 4 is established as a constant and predetermined value because the moving reference station 4 moves along a specific moving path.”  See also Para. 7 “When a positioning method employing carrier phase is employed, a geometry change is required that is determined in accordance with the positions of a signal source, the rover receiver of a user and the receiver of a reference station.”) 
determining a corrected position of the GNSS rover based on the position of the GNSS rover and the position correction (Para. 8 “When the initialization operation is performed, the ambiguity is determined, and the initial location of a user is determined. Thereafter, while continuing to receive a signal from the satellite, the user moves from measurement point to measurement point, and a positioning is performed at each measurement point.”  See also Para. 104 “since the signal sources are considerably closer to the individual receivers, the geometry is changed greatly as the moving reference station 4 moves, so that the ambiguity can be more rapidly determined.”).
Petroski does not teach that the moving reference stations takes measurements while temporarily at a fixed, static position.  
In the same field of endeavor, Gudat teaches taking an average of a series of estimates in order to determine a current position estimate thus suggesting the measurements are taken at a fixed location in order to obtain an average and instantaneous position (col. 2 ll. 57 – 63 and col. 3 ll. 46 – 51).  
In view of the teachings of Gudat, it would have been obvious to modify Petrovski with Gudat wherein a moving reference station generates data associated with differential corrections by determining an average position in order to improve accuracy in similar devices/methods in the same way to yield predictable results.  KSR Int’l Co. v. Teleflex Inc. Since there is a communication link between the moving reference station and the rover GPS station, it would have been obvious to modify Petrovski by incorporating the teachings of Gudat wherein the moving reference station additionally communicates data to generate differential correction data to the rover receiver so as to more accurately determine the position of the rover receiver as suggest by Gudat.  As an obvious alternative to providing a resultant differential correction based on two pieces of data (e.g. average position and instantaneous position), the provision of the two pieces of data used to generate the same result is achieved, and since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness.  Id.  see also MPEP 2143.  
Applicant may argue that Gudat teaches away from Petrovski because Gudat suggests a movable reference station that is temporarily stationary so as to generate an average position which is subsequently used to generate a differential correction whereas Petrovski teaches that a moving reference is continuously moving when using data from pseudolites. However, Petrovski suggests that a continuously moving reference would not be required when using satellites. Petrovski states that the pseudolites (2) are fixed signal sources thus the geometry does not change, and, as a consequence, the ambiguities cannot be determined (7:59-67). As a consequence, the moving reference station must constantly be moving (7:59-67 & 8:1-8). However, Petrovski states that the satellites can be used instead of pseudolites (6:1-14 & 10:49-53). As such, it would be obvious to a person of ordinary skill that the moving reference station (4) would not have to be constantly moving when satellites are being used because satellites are moving.
As to claim 16, Petrovski in view of Gudat teaches the method of claim 14 wherein the corrections received from the GNSS base station are real-time kinematic (RTK) corrections (Petrovski: Para. 52).
As to claim 17, Petrovski in view of Gudat teaches the method of claim 14 wherein the first plurality of position measurements are determined one at a time and individually sent to the GNSS rover, the second plurality of position measurements are determined one at a time and individually sent to the GNSS rover, and the position correction and the corrected position are determined by the GNSS rover (Petrovski: Para. 54 “The four pseudolites 2 should need to be set and registered with the reference stations 3 and 4 and the rover receiver 5 so that they can receive and measure signals from the pseudolites 2”.  See also Para. 55 “The user processing unit 6 uses data transmitted from the stationary reference station 3, the moving reference station 4 and the rover receiver 5 to execute a data processing algorithm in order to determine the position of the rover receiver 5.” Fig. 1 items 5 and 6).
As to claim 20, Petrovski in view of Gudat teaches the method of claim 14 wherein the position correction is determined based on a first vertical component of the first plurality of position measurements and a second vertical component of the second plurality of position measurements (Petrovski: Para. 16 “at least four pseudolites are used for three-dimensional positioning of the rover receiver.”  Para. 60 “the parameter toward the height of the moving reference station 4 for positioning of the rover receiver 5 can be established.”).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Petrovski and Gudat and in further view of Gildea (US 5,523,761).
As to claim 15, Petrovski teaches the method of claim 14 wherein the position correction is a vertical correction that is determined based on a first difference between a statistical representation of the first plurality of position measurements and an instantaneous position of one of the first plurality of position measurements, and a second difference between a statistical representation of the second plurality of position measurements and an instantaneous position of one of the second plurality of position measurements (Gudat teaches an average (statistical representation) and instantaneous position as cited in claim 14).
Petrovski teaches “the parameter toward the height of the moving reference station 4 for positioning of the rover receiver 5 can be established (Para. 60).”  Thus, there is a need for improved accuracy in the vertical component.  Petrovski also teaches the fact that four pseudolites are needed for three-dimensional positioning and it would logically follow that improved accuracy across all three dimensions would lead one of ordinary skill to seek improvements for all three dimensions including the vertical dimension.  
In the same field of endeavor, Gildea teaches the conventionality of differential correction data in the form of a correction in each of the X, Y, and Z axis of an ECEF coordinate frame (col. 12 ll. 44 – 53).
In view of the teachings of Gildea, it would have been obvious to take an average and instantaneous position of the vertical correction in order to improve accuracy of the vertical component as well as improving overall positioning accuracy by considering X, Y and Z axis.  
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Petrovski and Gudat and in further view of Moshfeghi (US 2009/0121927).
As to claim 18, Petrovski and Gudat does not teach the method of claim 14 wherein the corrected position of the GNSS rover is also based on a scaling factor that is a function of a first distance between the GNSS rover and the first GNSS reference station, a second distance between the GNSS rover and the second GNSS reference station, and a third distance between the GNSS rover and the GNSS base station.
In the same field of endeavor, Moshfeghi discloses “It should be noted that DGPS can also be viewed as a form of assisted GPS where the assistance data includes amongst other things range error corrections (Para. [0033]).” Also, Moshfeghi discloses “In step 250, the combined assistance data is computed from the selected assistance data. There are a number of ways to compute the combined assistance data. One way is to compute an average of the selected assistance data (Para. [0048]).” Also, Moshfeghi discloses “Another way is to compute a weighted average of the selected assistance data. There are various ways to assign weights to the assistance data. One way to assign weights is based on the relative distance between the devices exchanging the assistance data, where closer devices receive more weight (Para. [0049]).”
In view of the teachings of Moshfeghi, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of Moshfeghi to Petrovski in order to weight the corrections based on distances thereby improving accuracy.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Petrovski and Gudat and in further view of Hernandez-Pajares (US 2014/0070992).  
As to claim 19, Petrovski and Gudat does not teach the method of claim 14 further comprising: determining a third plurality of position measurements of a third GNSS reference station, the third GNSS reference station being one of the plurality of GNSS reference stations, the third GNSS reference station arranged at a third location while the third plurality of position measurements are determined, the third plurality of position measurements determined using corrections received from the GNSS base station and signals received at the third GNSS reference station from GNSS satellites, wherein the third plurality of position measurements are determined while the third GNSS reference station is stationary, and wherein the position correction is determined based on the first plurality of position measurements, the second plurality of position measurements, and the third plurality of position measurements.
In the same field of endeavor, Hernandez-Pajares teaches “According to the WARTK technique, the rover needs to be in contact with a network of fixed reference stations also receiving the satellite-transmitted signals. Herein, being in contact with the network of reference stations is meant such that the rover receives data relating to radio signals received at one or more of the reference stations of the network from the network via a ground-based or space-based means of communication. Both the rover and the reference stations obtain pseudorange observables and carrier-phase observables from the satellite-transmitted signals, and the network provides, via a ground-based or space-based means of communication, the pseudorange observables and carrier-phase observables obtained at the one or more reference stations to the rover. In the rover, double differences between satellite-receiver pairs of the observables are taken (Para. 7).”
In view of the teachings of Hernandez-Pajares, it would have been obvious to use a network of fixed reference stations to provide pseudorange and carrier phase observables to the rover in order to allow for wide area network and to reduce error via double differencing thus improving accuracy.  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648